Name: Council Directive 70/486/EEC of 27 October 1970 extending the time limit set in Article 19 of the Council Directive of 6 October 1969 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat
 Type: Directive
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  agricultural policy;  trade policy
 Date Published: 1970-10-30

 Avis juridique important|31970L0486Council Directive 70/486/EEC of 27 October 1970 extending the time limit set in Article 19 of the Council Directive of 6 October 1969 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat Official Journal L 239 , 30/10/1970 P. 0042 - 0042 Danish special edition: Series I Chapter 1970(III) P. 0663 English special edition: Series I Chapter 1970(III) P. 0744 COUNCIL DIRECTIVE of 27 October 1970 extending the time limit set in Article 19 of the Council Directive of 6 October 1969 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (70/486/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having Regard to the Treaty establishing the European Economic Community, and in particular Article 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Whereas on 6 October 1969 the Council adopted a Directive 2 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat; Whereas the Member States were to bring into force before 1 October 1970 the measures necessary to comply with the new Directive; Whereas the time limit set has proved too early for Member States to be able to comply with that requirement ; whereas the time limit should therefore be extended; HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 19 of the Council Directive of 6 October 1969 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat, the date 31 December 1970 shall be substituted for the date 1 October 1970. Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 27 October 1970 For the Council The President W. SCHEEL 1OJ No C 129, 26.10.1970, p. 21. 2OJ No L 256, 11.10.1969, p. 5.